DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority from U.S. Provisional Application No. 62/648,334, filed on March 26, 2018. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered.
 
Response to Amendment
By Applicant’s supplemental amendment filed on August 24, 2022, claim 1 has been amended and new claim 21 has been added.  Claims 2, 12, 13 and 15-17 are withdrawn.  Claims 1, 3-11, 14 and 18-20 of the instant application are currently being examined as they read on the elected species.

Response to Arguments
Applicant's arguments and declaration under 37 CFR 1.132 filed June 24, 2022 with respect to the double patenting rejections and the rejection under 35 USC 103 have been fully considered but they are not persuasive.
With respect to the double patenting rejections and the rejection under 35 USC 103, Applicant argues that they have submitted a second declaration under 37 CFR 1.132 showing evidence of synergy with other cannabinoid receptor agonists, photodynamic compounds and different types of radiation in three different types of cells.
Applicant’s supplemental data is found not persuasive for reasons of record.  The claims of the instant application are drawn to a method for treating any condition associated with hyperproliferating cells and not only to a method of treating cancer.  However, Applicant’s data shows the combination in the treatment of cancer only and no other evidence is presented which teaches or suggests that the claimed combination will have the same effect on other conditions associated with hyperproliferating cells.  Thus Applicant’s evidence of unexpected or surprising results is found not persuasive because it is not commensurate in scope with the claimed invention.
Furthermore, Applicant’s data are found not persuasive since a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.).  “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.).
In the instant case, the prior art of record already teaches combining the photodynamic compound and radiation therapy for the treatment of cancer.  Mandel teaches combining a photodynamic compound with transferrin and ionizing radiation for the treatment of cancer.  Moreover, Chen et al. teaches a pharmaceutical composition for the treatment of cancer comprising cannabidiol (CBD) (abstract).  Chen et al. further teaches that the composition comprising cannabidiol is used in a cancer treatment that includes one or more other cancer treatment methods, such as laser photothermal therapy, chemotherapy, or radiation therapy.  Thus prior to the effective filing date of the instant application cannabinoid receptor agonists and photodynamic therapy consisting of a photodynamic compound and radiation were all known in the art to be useful for the treatment of cancer.  Therefore, it would not be considered surprising or unexpected to combine these components and achieve an improved treatment for cancer.  An ordinary skilled artisan would have been motivated to combine the claimed components with a reasonable expectation of success in obtaining improved results.  For example, it would be considered unexpected or surprising if one or both components were ineffective or had only minimal effects but the combination produced vast improvements.  However, in the instant case both components (photodynamic therapy and cannabinoid receptor agonists) are known to individually treat cancer and thus combining the components to achieve an improved even synergistic effect would not be considered surprising or unexpected in view of the prior art cited.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
Applicant’s arguments filed August 24, 2022 have been fully considered but are found not persuasive. 
Applicant argues that new claim 21 has been added which combines the limitations of claims 1, 4 and 9 which was previously indicated as allowable subject matter.  
This argument is found not persuasive since claim 21 is not drawn to the treatment of cancer, rather claim 21 is drawn to a method for treating any condition associated with cancer cells.  The addition of claim 21 necessitates a new rejection under 35 USC 112(a) as detailed below.
Applicant further argues that Chen teaches combining CBD with laser photothermal therapy which is not the same as photodynamic therapy.  Thus Applicant argues that Chen does not provide motivation to combine CBD with photodynamic therapy as claimed.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Morgan and Chen are directed to the treatment of cancer in general.  The claims of the instant application broadly claim a method for treating any condition associated with hyperproliferating cells wherein the condition may be any cancer, as well as a method for treating any condition associated with cancer cells.  Mandel teaches the use of a photodynamic compound combined with radiation for the treatment of cancer, while Chen teaches the use of cannabinoid compounds which may be combined with other conventional cancer treatments such as radiation for the treatment of cancer.  Therefore there is an art recognized equivalence for both photodynamic therapy and cannabinoids for the same purpose of treating cancer.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Therefore, motivation exists in the prior art to combine photodynamic therapy and a cannabinoid compound for the treatment of cancer.
Therefore, for these reasons and for reasons of record, the previous double patenting rejections and the rejection under 35 USC 103 are hereby maintained and detailed below.  This action is non-FINAL.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 of the instant application claims a method for treating a condition associated with cancer cells, said method comprising the steps of: (a) administering to a subject having the condition a composition comprising at least one cannabinoid receptor agonist; (b) administering to the subject a photodynamic compound as claimed (c) administering radiation to the subject in whom the at least one cannabinoid receptor agonist and the photodynamic compound are present so as to destroy the cancer cells to treat the condition.
There is no support found in the instant specification for treating a condition associated with cancer cells.  In the instant specification, it is stated throughout, treating conditions or diseases associated with hyperproliferating cells, wherein the disease or condition is cancer (see for example paragraphs [0001] [0006] [0009] and [0057]).  In the instant specification, there is no description of conditions associated with cancer cells.  Thus claim 21 can be interpreted as treating any condition that is associated with cancers cells including cancer but not necessarily only treating cancer.  For example, a condition associated with cancer cells may be pain, fatigue or weight loss.  Thus claim 21 can broadly be interpreted as treating pain, fatigue or weight loss associated with cancer and not necessarily treating cancer.  Thus claim 21 is much broader than a method for treating cancer.  There is only support in the instant specification for treating cancer and not for treating any condition associated with cancer cells as claimed.  As such new claim 21 is rejected for not complying with the written description requirement as it contains new matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-11, 14 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,335,608 in view of Chen et al. WO 2016/057840 A1. 
Claims 1, 3-11, 14 and 18-21 of the instant application claim a method for treating a condition associated with hyperproliferating cells such as cancer comprising administering at least one cannabinoid receptor agonist such as cannabidiol, administering a photodynamic compound and administering radiation, and further a metal binding glycoprotein such as transferrin.
Claims 1-13 of ‘608 claim a method for destroying cells and/or microorganisms in an organism, said method comprising: administering to the organism a composition comprising a photodynamic compound which is a metallosupramolecular complex containing at least one transition metal selected from the group consisting of osmium, manganese, molybdenum, rhenium, ruthenium, iron, cobalt, rhodium, iridium, nickel, platinum, and copper; and irradiating the photodynamic compound in the organism with electromagnetic radiation, wherein the electromagnetic radiation comprises X-ray radiation and non-ionizing radiation administered in an order and at a power which are synergistically effective to: (a) inhibit proliferation of hyperproliferating cells in the organism and/or (b) destroy microorganisms in the organism.  The photodynamic compound is the same compound as claimed in instant claim 9.  Moreover, claims 6 and 7 of ‘608 further claim administering transferrin.
‘608 does not claim the administration of at least one cannabinoid receptor agonist.
Chen et al. teaches a pharmaceutical composition for the treatment of cancer comprising cannabidiol (CBD) (abstract).  Chen et al. teaches that the concentration of CBD is preferably greater than 5.5 M (page 10).  Chen et al. further teaches that the composition comprising cannabidiol is used in a cancer treatment that includes one or more other cancer treatment methods, such as laser photothermal therapy, chemotherapy, or radiation therapy (page 10, 14 and 16, claims 6, 7, 14 and 15).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the claims of ‘608 which claim destroying cells comprising the combination of transferrin, photodynamic therapy including a photodynamic compound and ionizing radiation, with the teachings of Chen et al. which teaches the use of cannabidiol in the treatment of cancer either alone or combined with other treatments for cancer.  Thus an ordinary skilled artisan would have been motivated to use the method of ‘608 in a method of treating cancer since said method is for destroying cells and combine said treatment with cannabidiol for the treatment for cancer with a reasonable expectation of providing an improved treatment for cancer.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus combining the treatments and optimizing the amount such that synergistic combinations are achieved is rendered obvious in view of the cited prior art teachings.

Claims 1, 3-11, 14 and 18-21are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,525,279 in view of Chen et al. WO 2016/057840 A1. 
Claims 1, 3-11, 14 and 18-21 of the instant application claim a method for treating a condition associated with hyperproliferating cells such as cancer comprising administering at least one cannabinoid receptor agonist such as cannabidiol, administering a photodynamic compound and administering radiation, and further a metal binding glycoprotein such as transferrin.
Claims 1-8 of ‘279 claim a method for treating a condition in a tissue, said method comprising the steps of: providing a photosensitizer ("PS") within the tissue; irradiating the tissue containing the PS with a first light of a first wavelength; and irradiating the tissue containing the PS with a second light of a second wavelength so as to treat the condition in the tissue, wherein the condition is cancer and the tissue is mammalian.
‘279 does not claim the administration of at least one cannabinoid receptor agonist.
Chen et al. teaches a pharmaceutical composition for the treatment of cancer comprising cannabidiol (CBD) (abstract).  Chen et al. teaches that the concentration of CBD is preferably greater than 5.5 M (page 10).  Chen et al. further teaches that the composition comprising cannabidiol is used in a cancer treatment that includes one or more other cancer treatment methods, such as laser photothermal therapy, chemotherapy, or radiation therapy (page 10, 14 and 16, claims 6, 7, 14 and 15).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the claims of ‘279 which claim a method for treating a condition in a tissue such as cancer in mammalian tissue, said method comprising the steps of: providing a photosensitizer ("PS") within the tissue; irradiating the tissue containing the PS with a first light of a first wavelength; and irradiating the tissue containing the PS with a second light of a second wavelength so as to treat the condition in the tissue, with the teachings of Chen et al. which teaches the use of cannabidiol in the treatment of cancer either alone or combined with other treatments for cancer.  Thus an ordinary skilled artisan would have been motivated to combine said treatment of ‘279 with cannabidiol for the treatment for cancer with a reasonable expectation of providing an improved treatment for cancer.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus combining the treatments and optimizing the amount such that synergistic combinations are achieved is rendered obvious in view of the cited prior art teachings.

Claims 1, 3-11, 14 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,111,936 in view of Chen et al. WO 2016/057840 A1. 
Claims 1, 3-11, 14 and 18-21 of the instant application claim a method for treating a condition associated with hyperproliferating cells such as cancer comprising administering at least one cannabinoid receptor agonist such as cannabidiol, administering a photodynamic compound and administering radiation, and further a metal binding glycoprotein such as transferrin.
Claims 1-17 of ‘936 claim a method for treating a condition associated with hyperproliferating cells, said method comprising administering to a subject having the condition a metal-binding glycoprotein such as transferrin and a chemotherapeutic compound containing at least one transition metal, wherein the metal-binding glycoprotein and the chemotherapeutic compound containing at least one transition metal are administered in a combined amount effective to treat the condition, and the chemotherapeutic compound has the formula(I) which includes the same compound of instant claim 9, and further comprising irradiating the subject with light effective to activate the chemotherapeutic compound.
‘936 does not claim the administration of at least one cannabinoid receptor agonist.
Chen et al. teaches a pharmaceutical composition for the treatment of cancer comprising cannabidiol (CBD) (abstract).  Chen et al. teaches that the concentration of CBD is preferably greater than 5.5 M (page 10).  Chen et al. further teaches that the composition comprising cannabidiol is used in a cancer treatment that includes one or more other cancer treatment methods, such as laser photothermal therapy, chemotherapy, or radiation therapy (page 10, 14 and 16, claims 6, 7, 14 and 15).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the claims of ‘936 which claim a method for treating a condition associated with hyperproliferating cells, said method comprising administering to a subject having the condition a metal-binding glycoprotein such as transferring and a chemotherapeutic compound containing at least one transition metal, wherein the metal-binding glycoprotein and the chemotherapeutic compound containing at least one transition metal are administered in a combined amount effective to treat the condition, and the chemotherapeutic compound has the formula(I) which includes the same compound of instant claim 9, and further comprising irradiating the subject with light effective to activate the chemotherapeutic compound, with the teachings of Chen et al. which teaches the use of cannabidiol in the treatment of cancer either alone or combined with other treatments for cancer.  Thus an ordinary skilled artisan would have been motivated to combine said treatment of ‘936 with cannabidiol for the treatment for cancer as the condition associated with hyperproliferating cells, with a reasonable expectation of providing an improved treatment for cancer.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus combining the treatments and optimizing the amount such that synergistic combinations are achieved is rendered obvious in view of the cited prior art teachings.

Claims 1, 3-11, 14 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 10 of U.S. Patent No. 9,737,565 in view of Chen et al. WO 2016/057840 A1. 
Claims 1, 3-11, 14 and 18-21 of the instant application claim a method for treating a condition associated with hyperproliferating cells such as cancer comprising administering at least one cannabinoid receptor agonist such as cannabidiol, administering a photodynamic compound and administering radiation, and further a metal binding glycoprotein such as transferrin.
Claims 8 and 10 of ‘565 claim a method for treating a disease associated with hyperproliferating cells, said method comprising: administering to a subject having the disease an effective amount of a composition comprising: a metal-binding glycoprotein such as transferrin; and a chemotherapeutic compound which includes the same compound as claimed in instant claim 9; and irradiating the subject with light effective to activate the composition so as to treat the disease.
‘565 does not claim the administration of at least one cannabinoid receptor agonist.
Chen et al. teaches a pharmaceutical composition for the treatment of cancer comprising cannabidiol (CBD) (abstract).  Chen et al. teaches that the concentration of CBD is preferably greater than 5.5 M (page 10).  Chen et al. further teaches that the composition comprising cannabidiol is used in a cancer treatment that includes one or more other cancer treatment methods, such as laser photothermal therapy, chemotherapy, or radiation therapy (page 10, 14 and 16, claims 6, 7, 14 and 15).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the claims of ‘565 which claim a method for treating a disease associated with hyperproliferating cells, said method comprising: administering to a subject having the disease an effective amount of a composition comprising: a metal-binding glycoprotein such as transferrin; and a chemotherapeutic compound which includes the same compound as claimed in instant claim 9; and irradiating the subject with light effective to activate the composition so as to treat the disease, with the teachings of Chen et al. which teaches the use of cannabidiol in the treatment of cancer either alone or combined with other treatments for cancer.  Thus an ordinary skilled artisan would have been motivated to combine said treatment of ‘565 with cannabidiol for the treatment for cancer as the condition associated with hyperproliferating cells, with a reasonable expectation of providing an improved treatment for cancer.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus combining the treatments and optimizing the amount such that synergistic combinations are achieved is rendered obvious in view of the cited prior art teachings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11, 14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mandel U.S. Publication No. 2016/0206653 A1 in view of Chen et al. WO 2016/057840 A1.
Claims 1, 3-11, 14 and 18-21 of the instant application claim a method for treating a condition associated with hyperproliferating cells such as cancer comprising administering at least one cannabinoid receptor agonist such as cannabidiol, administering a photodynamic compound and administering radiation, and further a metal binding glycoprotein such as transferrin.
Mandel teaches compositions comprising glycoproteins such as transferrin and metal-based coordination complexes which are preferably chemotherapeutic compounds and more preferably tunable photodynamic compounds useful for treating or preventing diseases including those that involve hyperproliferating cells in their etiology such as cancer (abstract).  Mandel teaches that photodynamic therapy is currently an active area of research for the treatment of diseases associated with hyperproliferating cells such as cancer [0004].  Mandel specifically teaches a composition comprising a metal-binding glycoprotein and a chemotherapeutic compound containing at least one transition metal preferably selected from the group consisting of Ru, Rh and Os wherein the composition hast at least one enhanced property relative to the chemotherapeutic compound without the glycoprotein such as increased uptake by cancer cells, increased uptake by tumors, and increased production of reactive oxygen species [0017]-[0020].  Mandel specifically teaches combining the compound as claimed in instant claim 9 (TLD1433) with transferrin (Examples pages 14-22).  
Mandel teaches biological targets of the invention are organisms, organs, tissues and/or cells amenable to treatment with, and/or detection by, the metal-glycoprotein complexes, and the targets are preferably hyperproliferating cells, such as cancer and non-malignant lesions [0110].  Mandel teaches that the complexes have increased absorbance/molar extinction coefficient at long wavelengths (>600 nm), increased ROS production (generation of hydroxyl radical is potentiated to a much greater extent than that of singlet oxygen suggesting a switch to Type I photoreaction in the presence of transferrin), increased and preferential uptake by cancer cells, increased efficacy of in vitro PDT accompanied by a decrease in dark toxicity and consequently by increased therapeutic ratio, increased and selective uptake by cancer cells and tumor tissues and increased efficacy of in vivo PDT in visible and NIR light [0111]. Mandel further teaches in certain embodiments, increased absorbance/molar extinction coefficient at wavelengths at or below 600 nm are achieved, which embodiments are particularly suitable for excitation with green, blue, UV and X-ray radiation [0111].  Thus Mandel teaches the use of photodynamic therapy combined with ionizing radiation such as UV and X-ray radiation.
Mandel further teaches binding of Ruthenium, Ruthenium-Rhodium and Osmium-based photosensitizers to transferrin will increase production of reactive oxygen species in a cell free environment [0116]. Mandel teaches that increased production of hydroxyl radical suggests that the photosensitizers' photoeffect is switched from Type II to Type I, which is essential for PDT treatment of bulky hypoxic tumors [0116].
Thus Mandel teaches combining a photodynamic compound with transferrin and ionizing radiation for the treatment of cancer wherein radicals and reactive oxygen species are increased.
Mandel does not teach including at least one cannabinoid receptor agonist.
Chen et al. teaches a pharmaceutical composition for the treatment of cancer comprising cannabidiol (CBD) (abstract).  Chen et al. teaches that the concentration of CBD is preferably greater than 5.5 M (page 10).  Chen et al. further teaches that the composition comprising cannabidiol is used in a cancer treatment that includes one or more other cancer treatment methods, such as laser photothermal therapy, chemotherapy, or radiation therapy (page 10, 14 and 16, claims 6, 7, 14 and 15).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Mandel et al. which teaches treating cancer comprising the combination of transferrin, photodynamic therapy including a photodynamic compound and ionizing radiation, with the teachings of Chen et al. which teaches the use of cannabidiol in the treatment of cancer either alone or combined with other treatments for cancer.  Thus an ordinary skilled artisan would have been motivated to combine the treatment for cancer with a reasonable expectation of providing an improved treatment for cancer.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus combining the treatments and optimizing the amount such that synergistic combinations are achieved is rendered obvious in view of the cited prior art teachings.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1, 3-11, 14 and 18-21 are rejected.  Claims 2, 12, 13 and 15-17 are withdrawn.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM